Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on or about January 25, 2000, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of eight years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of five years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Williams, J.P., Mazzarelli, Rosenberger, Wallach and Lerner, JJ.